                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

 DENISE SUTTON,

         Plaintiff,                                  Case No. 18-10815
                                                     Honorable Laurie J. Michelson
 v.                                                  Magistrate Judge David R. Grand

 COMMISSIONER OF SOCIAL
 SECURITY,

         Defendant.


      ORDER ACCEPTING REPORT AND RECOMMENDATION [14], GRANTING
      DEFENDANT’S MOTION FOR SUMMARY JUDGMENT [13] AND DENYING
            PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT [12]


        Before the Court is Magistrate Judge David R. Grand’s October 18, 2018, Report and

Recommendation. (R. 14.) At the conclusion, Magistrate Judge Grand notified the parties that they

were required to file any objections within fourteen days of service, as provided in Federal Rule

of Civil Procedure 72(b)(2) and Eastern District of Michigan Local Rule 72.1(d), and that “[f]ailure

to file specific objections constitutes a waiver of any further right of appeal.” (R. 14, PageID.484.)

It is now November 5, 2018. As such, the time to file objections has expired. No objections have

been filed.

        The Court finds that the parties’ failure to object is a procedural default, waiving review of

the Magistrate Judge’s findings by this Court. In United States v. Walters, 638 F.2d 947, 949–50

(6th Cir. 1981), the Sixth Circuit established a rule of procedural default, holding that “a party

shall file objections with the district court or else waive right to appeal.” And in Thomas v. Arn,

474 U.S. 140, 144 (1985), the Supreme Court explained that the Sixth Circuit’s waiver-of-

appellate-review rule rested on the assumption “that the failure to object may constitute a
procedural default waiving review even at the district court level.” 474 U.S. at 149; see also

Garrison v. Equifax Info. Servs., LLC, No. 10-13990, 2012 WL 1278044, at *8 (E.D. Mich. Apr.

16, 2012) (“The Court is not obligated to review the portions of the report to which no objection

was made.” (citing Thomas, 474 U.S. at 149–52)). The Court further held that this rule violates

neither the Federal Magistrates Act nor the Federal Constitution.

       The Court therefore finds that the parties have waived further review of the Magistrate

Judge’s Report and accepts his recommended disposition. It follows that the Commissioner’s

motion for summary judgment (R. 13) is GRANTED and the Plaintiff’s motion (R. 12) is

DENIED.

       IT IS SO ORDERED.

                                             s/Laurie J. Michelson
                                             LAURIE J. MICHELSON
                                             UNITED STATES DISTRICT JUDGE


Date: November 5, 2018




       I hereby certify that a copy of the foregoing document was served upon counsel of record
and/or pro se parties on this date, November 5, 2018, by electronic and/or ordinary mail.


                                             s/William Barkholz
                                             Case Manager




                                                2
